HARLINGTON WOOD, Jr., Circuit Judge,
concurring in part and dissenting in part.
With parts II, III and IV of the majority opinion, I concur, but I must respectfully dissent from so much of Part I as pertains to the interpretation of the Title VII ninety-day jurisdictional prerequisite.
I am not as willing as my brethren to so easily deviate from the admonition in Kav-anagh v. Noble, 332 U.S. 535, 539, 68 S.Ct. 235, 92 L.Ed.2d 150 (1947), that the judiciary should strictly adhere to statutory time limitations for filing suit. Since the 90-day limitation is recognized as a jurisdictional matter, I do not believe we are free to interpret it into something so flexible and indefinite as to cause it to lose at least some of its jurisdictional purposes. It will now become almost open ended with suits being filed long after the employer could otherwise have reasonably expected the matter to be closed. It is not unreasonable to put some burden on the complaining employee to conform to the time limitation, and also to give the employer some definiteness in the operation of his business. The view of *223the majority can become at least a cloak for employee negligence in adherence to the time limit. If the 90-day jurisdictional limit comes to be considered a source of hardship, then Congress can, as it has previously with this same time limitation, make the adjustment. 332 U.S. at 534. We should not. In this circuit we have viewed the problem in that light. Harris v. National Tea Co., 454 F.2d 307, 310 (7th Cir. 1971).
Archie has not been left without any consideration of his current claim. It had already been considered by his own union, the EEOC and the Illinois Fair Employment Practices Commission and found to be without merit by all of them. Plaintiff’s amended complaint shows that Archie’s work performance had long been considered unfavorable by his employer. Archie had been given numerous written and verbal warnings. However, with his union’s assistance he had been given another, but last chance by the employer. Then when Archie initialed and tallied a shipment intended for Hawaii, but loaded it for New York, the employer terminated his employment in accordance with the prior understanding between them.
In Franks v. Bowman Transportation Co., 495 F.2d 398 (5th Cir. 1974), rev’d on other grounds, 424 U.S. 747, 96 S.Ct. 1251, 47 L.Ed.2d 444 (1976), cited by the majority, the problem was a little different than the one we are considering. In that case the plaintiff’s nine-year-old nephew was permitted to sign the receipt for the letter which he lost. Plaintiff’s claim in that case was that he never did see or know about the letter. After a year he contacted EEOC to inquire as to the status of his case. EEOC obliged by issuing a second letter and plaintiff’s subsequent suit was held to be timely as to that second notice.
The registered letter was receipted for by Archie’s wife at his residence. She could have refused to accept it, but from that moment there were 90 days to do what Archie did not do, go to the clerk’s office and fill out a brief form. Archie, assuming the truth of his affidavit, personally received the notice after less than a week of the 90-day limitation had expired. Why Archie apparently did nothing about it for several months until he finally went to the clerk’s office and filled out the form just after the expiration of the 90 days is unexplained. We view complaints in these matters with liberality, but even if free to do so with this jurisdictional matter, I see no justification in this case for extending that liberality to make up for what I perceive to be the plaintiff’s own lack of diligence, there being no excuse offered.
I believe an employer is entitled to a more certain rule and one that does not create a temptation for family perjury which will often be difficult, if not impossible, to reveal. A rule which parallels the rule for service of summons in the most important matters is not unreasonable for either party. The worthy purposes of the legislation are not abused by the judicial recognition and strict application of the definite jurisdictional time limitations provided by Congress.